DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on July 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US 9,748,380 and US 10,628,404 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 – 20 are now allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 12 recite, inter alia, A semiconductor device comprising: a fin structure formed on a source/drain (S/D region) and a gate structure formed on a substrate such that a space is formed between the S/D region and the gate structure.  The novelty of the invention is the formation of space between the S/D region and the gate structure of the device. Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claims 13 – 19  recite, inter alia, a method of forming a semiconductor device comprising the steps of forming a control structure on a fin structure and forming a source/drain (S/D) region on a substrate such that a space is formed between the S/D region and the control structure. The novelty of the invention is the formation of space between the S/D region and the control structure of the device. Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claim 20 recites, inter alia, a semiconductor device comprising a fin structure formed on a substrate, a control electrode structure formed on the fin structure and a first region controlled by the control electrode formed on the substrate, such that a space is formed between the first region and the control electrode structure. The novelty of the invention is the formation of space between the first region and the control electrode structure of the device. Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        July 21, 2022